Exhibit 32.2 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Soenke Timm, Principal Financial Officer of Curry Gold Corp, a Nevada corporation (“the Company”), certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report on Form 10-Q of Curry Gold Corp (the “Registrant”) for the fiscal quarter ended May 31, 2011 (the “Report”) which this statement accompanies fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.Information contained in the Report fairly presents, in all material respects, the financial condition and results of the Company. Dated:July 13, 2011 Curry Gold Corp By: /s/ Soenke Timm Principal Financial Officer
